PHILLIPS, Judge.
Defendant first contends that the unannounced, unexpected presence of the robbery victim, Carl Alexander, at defendant’s arraignment denied him his right to a neutral lineup procedure under the provisions of G.S. 15A-281. We disagree. The defendant made no request for such a procedure, either before or after the identifying witness’s unexpected presence at the arraignment hearing; nor did defendant ask the court to find that he intended to request such a procedure and that the procedure could not be fairly conducted. Since these questions were neither raised nor ruled on in the trial court, they will not be decided by us now. State v. Parks, 290 N.C. 748, 228 S.E. 2d 248 (1976).
Defendant also contends that the photo display and the pretrial confrontation were impermissibly suggestive. Unnecessarily suggestive identification procedures are disapproved because they substantially increase the likelihood of misidentification, but “the admission of evidence of a showup without more does not violate due process.” Neil v. Biggers, 409 U.S. 188, 198, 34 L.Ed. 2d 401, 411, 93 S.Ct. 375, 382 (1972). In all events the trial court ruled on adequate findings supported by competent evidence that the pretrial photo identification “was not so unnecessarily suggestive and conducive to irreparably mistaken identification so as to violate the defendant’s right to due process of law,” and we are bound thereby. State v. Stepney, 280 N.C. 306, 185 S.E. 2d 844 (1972). And while the trial court made no specific finding with respect to the arraignment confrontation, it did find upon a wealth of competent evidence that:
[B]ased on clear and convincing evidence, any in-court identification of the defendant is of an independent origin based solely upon what the witness saw at the time of the armed robbery and is not tainted by any pretrial identification procedure so unnecessarily suggestive as to constitute irreparably mistaken identification.
*614Thus, even if the arraignment confrontation was impermissibly suggestive, the court’s failure to rule in regard to it was a harmless oversight, in our opinion, since the later in-court identification was based on the reliable out-of-court photo display identification and the witness’s observation of the defendant in a well lighted room at close range for several minutes. “[Reliability is the linchpin in determining the admissibility of identification testimony,” Manson v. Brathwaite, 432 U.S. 98, 114, 53 L.Ed. 2d 140, 154, 97 S.Ct. 2243, 2253 (1977); State v. Headen, 295 N.C. 437, 245 S.E. 2d 706 (1978), and the evidence recorded in this case is sufficient to support the judge’s conclusion that the testimony was reliable.
But the defendant’s contention that the court committed prejudicial error in charging the jury is well taken. Before the judge charged the jury defendant objected on the ground that the proposed summary of evidence relating to his identification did not mention Alexander’s presence at the arraignment or that the incident report made by the police after interviewing Alexander the first time contained the word “no” in answer to the question, “Can the suspect be identified?” Defendant objected on the same grounds after the charge was given. Identification was the only real issue in the case and the evidence referred to was the foundation stone upon which defendant’s hope for an acquittal rested, with some justification. Since the evidence referred to could support the inference that Alexander’s identification of defendant was unreliable because it was based on developments that occurred after defendant had left the scene of the crime, his objection was well taken. In depriving defendant of the fair benefit of this evidence, vital to his case, the trial court impermissibly and erroneously tilted the scales in favor of the State and a new trial is required. State v. Alston, 294 N.C. 577, 243 S.E. 2d 354 (1978).
New trial.
Judges Webb and Martin concur.